department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil coe date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely tamera ripperda director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend m n o p q dollar_figurer dollar_figuret dollar_figurex dear contact person identification_number contact number fax number employer_identification_number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons described below does your inability to adequately establish operations as exclusively charitable preclude you from exemption under sec_501 of the code yes for the reasons described below letter cg catalog number 47630w facts you were created as a charitable_trust that was funded on p the trust document states that you were organized and operated exclusively for charitable purposes and your primary purposes consist of providing low-income_housing preserving holiday traditions providing volunteer support for charitable community events environmental protection and land preservation your founders who also serve as your trustees are husband and wife they do not receive compensation from you your primary activity will be the operation of a two hundred unit apartment complex for low_income_housing you will not participate in government housing programs but will follow hud guidelines to determine the low-income_housing income limits and maximum rents that may be charged you own m a unit apartment complex in n where your low_income_housing activities will take place the building was donated to you by o a limited_liability_company owned by your trustees the building has an estimated gross value of dollar_figuret there is a dollar_figurer loan on the building that you assumed along with other associated liabilities such as utilities insurance and property maintenance you declined to provide a certified appraisal for the value of the apartment building at the time of transfer due to cost you did not provide any documentation on the value of the building or on its transfer your other estinated operating_expenses to be dollar_figurex that amount includes maintenance repairs and supplies general property expenses payroll expenses general turnover costs such as renovation cleaning and repairs utilities advertising taxes insurance and administrative expenses you stated that it is illegal to break a lease so you will honor the existing lease contracts that were in place at the time the building was transferred once those units vacate you will place qualified tenants in the units you did not provide any detail on the number of residents of the apartment building who are currently low income tenants your other activities include helping families identify and cope with apraxia acquiring land for the development of affordable housing coordinating exempt_activities with the community activities of q and conducting christmas activities to keep the christmas spirit alive your christmas activities are held on private property owned by your trustees that includes a living christmas_tree farm with a foot santa balloon the trustees will not charge you for use of the property to promote the christmas spirit you will coordinate with local vendors to provide christmas activities that will include a train ride through a christmas_tree farm arts and crafts workshops apple cider and hot chocolate pony rides and petting zoos a small fee will be charged to the public by each of the participating vendors for the activities with prices ranging todollar_figure there is no obligation that visitors purchase any goods or services to enjoy the from dollar_figure festivities and holiday lights law letter cg catalog number 47630w sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational scientific or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations provides generally that an organization described in sec_501 of the code shall submit a detailed statement of its proposed activities as part of its application_for exemption sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 an organization must be both organized and if an operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be it engages primarily regarded as operated exclusively for one or more exempt purposes only if in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in sec_1_501_a_-1 defines the part to the benefit of private shareholders or individuals words private_shareholder_or_individual in code sec_501 as referring to persons having a personal and private interest in the activities of the organization sec_1 c -1 d ii of the income_tax regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes under code sec_501 unless it serves a public rather a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_70_585 held that an organization providing housing to low-income families is exempt under sec_501 of the code revrul_76_441 described two situations in which a for-profit entity was converted to a in situation the organization was granted exemption because it established non-profit entity the conversion from for-profit to non-profit served a public and not a private interest the organization was denied exemption because the founders benefitted from the transfer of the property to the non-profit entity because the non-profit entity assumed the liabilities of the for-profit entity in situation revproc_96_32 1996_1_cb_717 sets forth a safe_harbor under which organizations that provide low-income_housing will be considered charitable as described in sec_501 of the internal_revenue_code because they relieve the poor and distressed the revenue letter cg catalog number 47630w procedure also describes the facts_and_circumstances_test that will apply to determine whether organizations that fall outside the safe_harbor relieve the poor and distressed an organization must establish that at least a percent of its units are occupied by low-income families and b either percent of the units are also occupied by very low-income residents or percent of the units are occupied by residents whose incomes do not exceed percent of the area's very low income limit in addition the housing is affordable to beneficiaries in the case of rental housing this requirement will ordinarily be satisfied by the adoption of a rental policy that complies with government-imposed rental restrictions or otherwise provides for the limitation of the tenant's portion of the rent charged to ensure that the housing is affordable to low-income and very low-income residents the organization may not further the private interests of individuals with a financial stake in the project resulting from real_property sales development fees or management contracts section dollar_figure of revproc_2014_9 provides in part as follows exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling in 326_us_279 the court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt_purpose in 318_f2d_632 7th cir and 312_f2d_203 8th cir the conditional language of sec_501 of the code and the burden_of_proof placed upon the taxpayer is considered in general an organization that applies for recognition of exemption has the burden of proving that it clearly meets all the requirements of the particular section of the code under which it has applied the taxpayer must clearly demonstrate its right to exemption 70_fedclaims_782 the organization failed to establish an administrative record that showed it was operated for exclusively exempt purposes the court held that exemption from federal_income_tax is not a right itis a strictly interpreted matter of legislative grace and the burden rests with the applicant to prove that it is entitled to exempt status in 412_f2d_1197 ct_cl ct_cl the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax exempt status including establishing that its net_earnings will not inure to the benefit of private individuals and that it will not serve private interests letter cg catalog number 47630w in 441_f2d_364 cir the court stated that special benefits to taxpayers such as tax exemption status do not turn upon general equitable considerations but are matters of legislative grace the taxpayer has the burden to show that it comes within the statutory provision allowing the deduction or exemption comes squarely within the terms of the laws conferring the benefit sought in salvation navy v commissioner tcmemo_2002_275 the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that it was not organized to serve the private interests of its founder the tax_court found that one of application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt sec_1_501_c_3_-1 of the regulations provides that in order for an organization to be exempt under sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section you have failed the operational_test because you did not provide information to show that you are operated exclusively for c purposes in order to establish its exemption an organization must submit a detailed statement of its proposed activities as a part of its application_for exemption see sec_1_501_a_-1 of the regulations you failed to provide the following items that are material to a determination of whether you satisfy the standards for exempt status e e details to determine if your housing is currently operating as low income and fulfills a charitable purpose details and documentation regarding the transfer of property to you that demonstrates the transaction did not lead to inurement to your trustees details to determine if your christmas activities further an exempt_purpose under sec_501 of the code the irs has statutory and regulatory authority to inquire about an applicant's proposed activities and other subjects material to its determination of whether the applicant meets the standards for exempt status revproc_2014_9 accordingly gaps in the administrative record may be resolved against you see revproc_2014_9 sec_4 despite our request you failed to respond to questions that were material to determining whether you satisfy the standards for exempt status your exemption request is similar to kenner vs commissioner and cleveland chiropractic practical college vs commissioner above here the court held that an organization has the burden of proving that it clearly meets all the requirements of the particular section of the code under which it has applied your application and response lacked sufficient information to show that you meet the requirements to be classified as an exempt_organization under sec_501 of the code like the organization in new dynamics foundation v united_states you failed to show that you are operated exclusively for exempt purposes letter cg catalog number 47630w though providing low_income_housing may fulfill an exempt_purpose under sec_501 of the code you have not shown that you engage primarily in activities that accomplish an exempt_purpose see sec_1_501_c_3_-1 of the regulations you are unlike the organizations described in revrul_70_585 you did not provide information to show that the residents of your apartment building are low income and meet the guidelines set forth in revproc_96_32 when your apartment building was transferred to you there were already current tenants residing in the building you did not provide information on the income levels of the tenants or how many units were occupied by low income residents you only stated that it is illegal to break a lease so you have to honor the existing lease contracts that were in place at the time the building was transferred once those units vacate you will place qualified tenants in the units as stated above in mercantile bank trust company v united_states the burden_of_proof that the requirements for tax exemption are met falls upon you by failing to provide information about the current residents of your apartment building you have not carried your burden to demonstrate that your activities are exclusively in furtherance of exempt purposes you also failed to provide details and documentation regarding the transfer of property to you that demonstrates the transaction did not lead to inurement to your trustees your apartment building was donated by an llc controlled by your founders who are also your trustees the liability attached to it you are unlike the organization in situation of apartment building has a in revrul_76_441 your board is composed of the former owners of the apartment building that respect you are similar to the organization in situation of revrul_76_441 however it is unclear whether the transfer of assets and liabilities was similar to that of situation since you declined to provide a qualified_appraisal or other documentation on the property so we could determine if the assets transferred were greater than the liabilities you only provided a statement indicating the value of the building and the outstanding loan amount charitable organizations cannot be operated to benefit insiders such as officers or directors per sec_1_501_c_3_-1 of the regulations an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals like the organizations in salvation navy v commissioner and founding church of scientology v united_states you did not provide information to prove that you were not organized to serve the private interests of your founders who are also your trustees sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes under code sec_501 unless it serves a public rather a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests by not providing documentation about the transfer of the apartment building you did not establish that you are not operated for the benefit of your trustees per sec_1_501_c_3_-1 of the regulations an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code you stated that your christmas activities include train rides arts and crafts workshops pony rides and petting zoos these activities are social and recreational in nature not it engages primarily in activities letter cg catalog number 47630w charitable or educational like in better business bureau_of washington d c inc v united_states your christmas activities do not fulfill an exempt_purpose under sec_501 of the code conclusion you do not meet the requirements under sec_501 of the code because you failed to establish your activities are exclusively charitable and that you do not operate for the private interest of your founders accordingly you do not qualify for exemption as an organization described in sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury declare that examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury declare that prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice letter cg catalog number 47630w before the irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don't file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter letter cg catalog number 47630w sincerely director exempt_organizations enclosure publication letter cg catalog number 47630w
